



COURT OF APPEAL FOR ONTARIO

CITATION: Greenberg v. Nowack, 2016 ONCA 949

DATE: 20161216

DOCKET: C61756

Strathy C.J.O., LaForme and van Rensburg JJ.A.

BETWEEN

H. Joseph Greenberg and Pepi Greenberg

Plaintiffs/Appellants

and

Steven J. Nowack

Defendant/Respondent

Martin Greenglass, for the appellants

Steven J. Nowack, acting in person

Heard: October 14, 2016

On appeal from the order of Justice Paul M. Perell of the
    Superior Court of Justice, dated February 1, 2016, with reasons reported at
    2016 ONSC 808.

van Rensburg J.A.:

A.

Overview

[1]

This is an appeal of an order dated February 1, 2016.
    The order arises out of a contempt motion brought in the course of the efforts
    of the appellants, Joseph and Pepi Greenberg, to enforce a judgment against the
    respondent, Steven Nowack.
The Greenbergs assert that the motion judge
    erred in law in refusing to find Mr. Nowack in contempt of various orders, in
    accepting Mr. Nowacks unsworn submissions at the contempt motion as evidence, in
    ordering that Mr. Nowack complete a particular form of judgment debtor
    questionnaire in use in Alberta (the Judgment Debtor Questionnaire), and in discharging
    Mr. Nowack from any obligations under various orders made in the course of
    these proceedings, namely the orders of Master Glustein dated December 10,
    2013, Firestone J. dated July 5, 2014, C.J. Brown J. dated November 12, 2014,
    Morgan J. dated March 27, 2015 and April 8, 2015, and his own orders of July
    30, 2015 and November 18, 2015 (the Prior Orders).

[2]

For the reasons that follow, I would allow the appeal. I would set aside
    the motion judges order dismissing the contempt motion and discharging
    Mr. Nowack from compliance with the Prior Orders. I would remit the matter
    of Mr. Nowacks contempt back to the Superior Court for determination by
    another judge.

B.

Facts

[3]

Mr. Nowack is a former patient of the appellant Joseph Greenberg. In
    2009, Dr. Greenberg and his wife, Pepi Greenberg, gave Mr. Nowack money (essentially
    their life savings) to invest on their behalf. After Mr. Nowack returned only a
    small portion of their funds, the Greenbergs commenced an action against Mr. Nowack
    in November 2012, claiming the return of their investments. In February 2013, the
    action was settled for the sum of $3.7 million. The settlement required Mr.
    Nowack to make payments to the Greenbergs in eight installments with a consent
    to judgment in the event of default. On July 3, 2013, after Mr. Nowack
    defaulted, the Greenbergs obtained a judgment in the sum of $3,552,000,
    inclusive of claim, interest and costs, with post-judgment interest at the rate
    of 3% per annum.

[4]

The Greenbergs then attempted to enforce their
    judgment. It is unnecessary to outline all of the various steps they took
    (which are set out in detail in the reasons for decision of the motion judge).
    However, I will briefly summarize the main aspects of the judgment enforcement
    proceedings that led to the present appeal.

[5]

Essentially, Mr. Nowack claimed from the outset
    of the enforcement proceedings that he is judgment-proof, but he failed to make
    financial disclosure so a meaningful examination in aid of execution could take
    place. The Greenbergs applied to the court repeatedly to obtain orders to
    compel Mr. Nowack to produce documents and to attend for examination. The
    various orders they obtained required Mr. Nowack to pay costs, now totaling
    $23,791.53. No payment has been made under the judgment or the costs awards.

[6]

More importantly, although required to do so by
    various court orders, including two orders made by the motion judge in this
    case, Mr. Nowack failed to prepare an accounting of his various transactions
    using the Greenbergs funds.

[7]

Mr. Nowack is subject to criminal charges for fraud. From time to time,
    he has claimed an inability to comply with orders to produce documents or an
    accounting in the Greenberg proceedings because the police seized his financial
    records in the course of his criminal prosecution. He relies on
P.(D.) v.
    Wagg
(2004), 71 O.R. (3d) 229 (C.A.), where this court outlined the
    procedure to be followed before a litigant produces documents in his possession
    or control that are part of a Crown disclosure brief.

[8]

This argument has been rejected throughout the
    enforcement proceedings in decisions that were not appealed. In his order dated
    December 10, 2013, Master Glustein (now Justice Glustein) ruled that the fact
    that documents had been seized by the police did not prevent Mr. Nowack from
    seeking copies of his own documents from the police or obtaining copies from
    his banks, his credit card companies and the Canada Revenue Agency. This order
    was varied by Master Dash, so that it was clear Mr. Nowack did not have to
    provide documents in the possession of the police. And Morgan J. rejected Mr.
    Nowacks claim that he was unable to use his own documents that had been seized
    by the police, when sentencing Mr. Nowack for contempt.

[9]

The Greenbergs have moved for contempt for
    non-compliance with court orders on four occasions, including the motion resulting
    in the order now on appeal. While several motions were dismissed with terms
    requiring Mr. Nowacks disclosure of specific documents, Morgan J., after a
    number of attendances, found Mr. Nowack in contempt in March 2015. At the
    penalty hearing, after Mr. Nowack was found not to have purged his
    contempt, he was sentenced to 15 days in jail. Morgan J. ordered that Mr.
    Nowack was required to comply with an earlier order of Brown J. directing the
    production of certain documents, and that any failure to comply would be
    treated as a separate matter of contempt.

[10]

Mr. Nowack served his sentence, and then again failed
    to comply with the outstanding orders. The Greenbergs brought another motion
    for contempt. They asserted that Mr. Nowack was in contempt of the orders of
    Master Glustein and Justices Firestone, Brown, and Morgan.

[11]

On the return of the motion on July 21, 2015, the
    motion judge
seized himself with all further matters in the Greenbergs
    enforcement proceedings. He adjourned the contempt motion to July 30, 2015,
    stating that he was providing Mr. Nowack the opportunity to purge his contempt
    by delivering certain specific documents, including signed authorizations to
    third parties to produce documents, and giving notice to Crown counsel with
    carriage of the criminal proceedings to show cause why the Crown should not be
    ordered to provide the Greenbergs with copies of documents that had been seized.
    As the motion judge observed, his intent in making the order was to find a
    means for the Greenbergs to obtain the information needed to satisfy themselves
    about Mr. Nowacks resources to satisfy his judgment debt, and to determine whether
    he might have hidden his assets from creditors.

[12]

Indeed, on July 30, 2015, as a result of Mr. Nowack executing
    authorizations to permit third parties to provide documentation to the Greenbergs,
    and as a result of the Crown agreeing to facilitate production of Mr. Nowacks
    bank records that were in the possession of the Crown, the motion judge concluded
    that, while he found beyond a reasonable doubt that Mr. Nowack was in contempt
    of several court orders, he had now purged his contempt. (In a subsequent
    endorsement, at Mr. Nowacks request, the motion judge clarified that the
    declaration of contempt was in respect of the orders of Brown J. dated November
    12, 2014 and Morgan J. dated April 8, 2015, and that Mr. Nowack would not be
    sanctioned for contempt.) However, he ruled that Mr. Nowack remained liable to
    perform his obligations as a judgment debtor. He ordered Mr. Nowack to
    attend an examination in aid of execution, and the Ministry of the Attorney
    General to produce bank records set out in the order to Mr. Nowack and the Greenbergs.
    He also ordered Mr. Nowack, to the best of his ability, to use these documents
    to prepare an accounting of the funds received from the Greenbergs, and the outgoing
    and incoming use and return of these funds (a tracing of funds). In making
    these orders, the motion judge ensured that, despite Mr. Nowacks lack of
    co-operation, documents would be provided by third parties to the Greenbergs
    and to Mr. Nowack to enable him to fulfill his obligations.

[13]

On November 18, 2015, the motion judge ordered Mr. Nowack to provide an
    accounting, as previously ordered, by December 18, 2015, failing which the
    Greenbergs could bring a contempt motion.

[14]

Mr. Nowack did not provide any accounting by the above deadline and the
    Greenbergs moved for a contempt order. This motion was heard on January 22,
    2016, and led to the order of the motion judge, which is the subject of this appeal.

C.

Decision of the Motion Judge

[15]

The contempt hearing was brief. The Greenbergs had filed affidavit
    evidence in support of the allegations of contempt. Mr. Nowack was
    self-represented. He delivered no evidence in response to the motion. Rather, he
    provided oral submissions in an attempt to explain his failure to provide an
    accounting. He said that he had attempted to do an accounting, that the records
    he had received from the Crown were inadequate to provide the details of the
    funds he had received from the Greenbergs, that in any event he had been
    advised by counsel not to provide an incomplete accounting, and that he could
    not afford to obtain copies of his financial records and had therefore provided
    authorizations to counsel for the Greenbergs to obtain these records on his behalf.
    Counsel for the Greenbergs reiterated their request that Mr. Nowack be found in
    contempt. The motion judge ended the hearing and reserved his decision.

[16]

In his written reasons, the motion judge dismissed the Greenbergs
    motion for contempt. He ordered Mr. Nowack to complete the Judgment Debtor
    Questionnaire, following which the Greenbergs could conduct a judgment debtor
    examination. The motion judge also discharged Mr. Nowack from his obligations
    under the Prior Orders.

[17]

The motion judge stated that the Greenbergs contempt motion failed each
    branch of the test for contempt. He noted that a contempt motion cannot be used
    to enforce the payment of money:
Rules of Civil Procedure
, R.R.O.
    1990, Reg. 194, rr. 60.05 and 60.11, and that imprisonment should not be used
    as a coercive measure to compel the payment of debts. The motion judge
    concluded that, while Mr. Nowacks performance was not perfect, his recent
    failures regarding production were not flagrant or contumelious.

[18]

The motion judge noted that the Ontario Law Reform Commission had
    recommended the adoption of a procedure to compel judgment debtors to attend at
    an enforcement office to complete a financial questionnaire. While the
    procedure had not been adopted in Ontario, the requirement of providing
    directed financial disclosure through the completion of a questionnaire in a
    prescribed form was adopted in Alberta as part of the judgment enforcement
    process through the amendment of its
Civil Enforcement Regulation
,
    Alta. Reg. 276/1995
.
The motion judge held that Mr. Nowacks sworn completion
    of such a form was appropriate in this case for the purpose of getting the
    enforcement process back on track and to determine whether Mr. Nowack has the
    financial resources to satisfy his judgment debt to the Greenbergs.

D.

Issues on Appeal

[19]

The Greenbergs raise four arguments on appeal.

[20]

First, they say that the motion judge erred in concluding that no branch
    of the three-part test for civil contempt was met. They say that (1) the orders
    in question were clear and unequivocal; (2) Mr. Nowack had clear notice of the
    orders and what was required; and (3) Mr. Nowack intentionally failed to do the
    acts the orders compel.

[21]

Second, the Greenbergs contend that the motion judge erred in how he
    conducted the contempt hearing. They say that, in concluding that Mr. Nowack
    had not breached the orders intentionally, the judge must have accepted that Mr.
    Nowack had an excuse for not complying with the orders, and after he offered no
    evidence in response to the motion, the judge erred in relying on Mr. Nowacks
    submissions. The Greenbergs were taken by surprise when they learned from the
    reasons that the motion judge treated such submissions as sworn evidence,
    particularly when they had not been afforded the opportunity to cross-examine Mr.
    Nowack.

[22]

Third, the Greenbergs say that the motion judge erred in ordering Mr. Nowack
    to complete the Alberta Judgment Debtor Questionnaire. The Greenbergs contend
    that completion of this form provides them with less than they have available
    under the existing orders and the judgment enforcement process under Ontarios
    Rules, and is inadequate as a means to assist in their enforcement of Mr. Nowacks
    obligations.

[23]

Finally, the Greenbergs say that the motion judge erred in discharging Mr. Nowacks
    obligations under the Prior Orders, with the result that they are deprived of
    the benefit of such orders, including the ability to enforce costs awards
    properly made in their favour.

[24]

Mr. Nowack submits that the motion judge did not err in making the order
    under appeal. He renews his argument based on
Wagg
that he has no
    ability to produce documents in the Crowns possession, and that he had been
    advised not to provide a partial accounting.

(1)

Did the Motion Judge Err in Finding the Elements of Civil Contempt Were
    Not Proven?

[25]

The test for civil contempt was articulated by the Supreme Court in
Carey
    v. Laiken
, 2015 SCC 17, [2015] 2 S.C.R. 79, at paras. 33-35:

1.

The order alleged to have been breached must state clearly and
    unequivocally what should and should not be done;

2.

The party alleged to have breached the order must have had actual
    knowledge of it; and

3.

The party allegedly in breach must have intentionally done the act that
    the order prohibits or intentionally failed to do the act the order compels.

[26]

Each element of civil contempt must be proven beyond a reasonable doubt:
Carey v. Laiken
, at para. 32. A judge has discretion to decline to
    make a contempt finding where the three-part test has been met where it would
    be unjust to do so, such as where the alleged contemnor has acted in good faith
    to take reasonable steps to comply with the relevant court order:
Carey v.
    Laiken
, at para. 37.

[27]

In this case, at para. 48 of his reasons, the motion judge described the
    three-part as follows: first, whether the order clearly and unequivocally
    states what should and should not be done; second, whether the alleged
    contemnor disobeyed the order deliberately and wilfully; and third, whether the
    contempt was proven beyond a reasonable doubt. This is inconsistent with how
    the test is described in
Carey v. Laiken
. The question is not whether
    the alleged contemnor wilfully and deliberately disobeyed the relevant order.
    Rather, what is required is an intentional act or omission that breaches the
    order. The required intention relates to the act itself, not to the
    disobedience; in other words, the intention to disobey, in the sense of
    desiring or knowingly choosing to disobey the order, is not an essential
    element of civil contempt: Robert J. Sharpe,
Injunctions and Specific
    Performance
, loose-leaf, 4th ed. (Toronto: Canada Law Book, 2015), at
    para. 6.190 (citations omitted). Requiring the alleged contemnor to have
    intentionally disobeyed a court order would result in too high a threshold:
Carey
    v. Laiken
, at para. 38.

[28]

Further, the motion judge referred to Mr. Nowacks failures as not
    flagrant or contumelious (at para. 65). In
Carey v. Laiken
, at para.
    29, the Supreme Court was clear that contumacy  meaning the intent to
    interfere with the administration of justice  is not an element of civil
    contempt, and that a lack of contumacy is correspondingly not a defence.

[29]

Accordingly, the Greenbergs were not required to prove that Mr. Nowack intended
    to disobey the Prior Orders. Demonstrating that Mr. Nowack failed to comply
    with an act the Prior Orders compelled, namely the production of his financial
    documents and preparation of an accounting, would be sufficient. The Greenbergs
    put forward a
prima facie
case that Mr. Nowack intentionally failed to
    comply with the Prior Orders. In his decision of November 18, 2015, the motion
    judge invited the Greenbergs to move for a contempt order if Mr. Nowack failed
    to provide an accounting by December 18, 2015. There is no question that he
    failed to do so  indeed, the motion judge acknowledged this at para. 41 of his
    reasons.

[30]

There did not seem to be any question in the contempt proceedings about
    the first two elements of the test  whether the orders were clear and
    unambiguous and that Mr. Nowack had actual notice of their requirements. The
    orders in question required Mr. Nowack to provide an accounting to the
    Greenbergs and to disclose documentation pertaining to his financial affairs.
    These requirements were clear and unambiguous. Mr. Nowack also had actual
    knowledge of the requirements of the orders which were made in his presence. Despite
    Mr. Nowacks repeated attendances, he failed to produce documents and to
    provide an accounting, leading the motion judge to repeat these requirements,
    impose deadlines, and invite the Greenbergs to renew their contempt motion in
    the event of continued non-compliance.

[31]

It is difficult therefore to understand the motion judges conclusion
    that the contempt motion failed all three prongs of the test for contempt.
    Indeed, the motion judge did not explain his conclusion, other than that he was
    unwilling to find contempt (and to imprison Mr. Nowack) in the context of the
    enforcement of a civil judgment. The conclusion may also stem from the motion
    judges finding that Mr. Nowacks performance was not contumelious. In any
    event, as Blair J.A. stated in
Bell ExpressVu Limited. Partnership v. Torroni
,
    2009 ONCA 85, 94 O.R. (3d) 614, at para. 23, a motion judge must at a minimum
    turn his or her mind to the test and apply the elements of the test properly.
    The motion judge failed to do so here.

[32]

On a motion for contempt, it is proper for a court to emphasize the goal
    of engaging compliance rather than punishment:
Chiang (Re)
, 2009 ONCA
    3, 93 O.R. (3d) 483, at para. 11. Civil contempt is regarded primarily as
    coercive rather than punitive:
Carey v. Laiken
, at para. 31, citing
Injunctions
    and Specific Performance
, at para. 6.100. Contempt is not available to enforce
    the payment of a monetary judgment, however there is no question that breach of
    a court order requiring financial disclosure in the course of enforcement of a
    judgment debt can ground a finding of civil contempt. In
Chiang
, for
    example, where contempt proceedings arose out of a series of orders made in the
    course of the enforcement of a judgment for the payment of money, this court
    described the case as one of the worst cases of civil contempt to come before [the]
    court: at para. 1. See also
Doobay v. Diamond
, 2012 ONCA 580, 297
    O.A.C. 190;
GM Textiles Inc. v. Sidhu
, 2016 ONSC 2055;
Cellupica
    v. Di Giulio
, 2011 ONSC 1715, 105 O.R. (3d) 687.

[33]

For the foregoing reasons, I conclude that the motion judge did not properly
    turn his mind to the elements of the three-part test for civil contempt, when
    he concluded that the Greenbergs had not met any branch of the test, and
    dismissed the motion for contempt.

[34]

I note that, in his oral submissions before this court, Mr. Nowack asserted
    that he has been unable to disclose documents in his possession that were part
    of the Crown disclosure brief, or to use such documents to prepare an
    accounting. This argument was not in fact made before the motion judge at the
    contempt hearing as an excuse for Mr. Nowacks failure to perform his
    obligations, including the accounting directed in the motion judges own orders
    of July 30, 2015 and November 26, 2015. Indeed, by the time of the contempt
    hearing, in the multiple attendances before him, the motion judge had taken extensive
    steps to address any proffered residual concerns of Mr. Nowack about producing
    or using documents that had been in the Crowns brief. This included putting Crown
    counsel in Mr. Nowacks criminal proceedings on notice, and then engaging the
    Crowns cooperation to produce documents.  Mr. Nowacks excuse at the contempt
    motion was that the documents he received from the Crown were insufficient to
    permit him to prepare an accounting and that he could not afford to get copies
    of cheques from his banks. His reliance on the
Wagg
issue is therefore
    no answer to the issues on appeal.

(2)

Did the Motion Judge Err in Relying on Mr. Nowacks Submissions as
    Evidence?

[35]

The contempt hearing was conducted in a summary manner. The motion judge
    did not invite oral testimony. Mr. Nowack, who was self-represented, had
    filed no evidence. He did, however, make submissions as to why he failed to
    provide an accounting.

[36]

Rule 39 requires evidence on a motion to be adduced by affidavit,
    cross-examination on an affidavit, the examination of a witness pending a
    motion, or by oral testimony at the hearing of a motion with leave.

[37]

The motion judge adverted to the fact that no evidence had been put
    forward by Mr. Nowack in response to the contempt motion. He stated, at para. 43
    of his reasons, [b]efore the hearing, [Mr. Nowack] did not provide any
    affidavit evidence. At the hearing, Mr. Nowack, who had been sworn to tell the
    truth at earlier attendances, attempted to offer an explanation for his failure
    to provide the accounting. The motion judge accordingly appears to have treated
    Mr. Nowacks oral submissions as evidence.

[38]

While the motion judge may well have been entitled to consider Mr. Nowacks
    submissions as evidence, relying on the fact that he had previously been sworn
    as a witness, he ought to have informed the Greenbergs counsel that this was
    what he was doing, and afforded him the opportunity to cross-examine Mr.
    Nowack. I accept that the Greenbergs were taken by surprise by the motion
    judges apparent acceptance of Mr. Nowacks brief explanation in his oral
    submissions as to why he had failed to comply with the outstanding orders. In
    these circumstances, to the extent that the motion judge relied on Mr. Nowacks
    explanation to conclude that the Greenbergs had not met the test for contempt,
    he erred in doing so.

(3)

Did the Motion Judge Err in Ordering Mr. Nowack to Complete the Judgment
    Debtor Questionnaire?

[39]

The Greenbergs say that the motion judge erred in requiring Mr. Nowack
    to complete the Alberta Judgment Debtor Questionnaire when no one requested
    this relief in the contempt motion, and where the completion of the
    questionnaire was in lieu of other enforcement procedures that ought to have
    remained open to the Greenbergs.

[40]

I agree with the Greenbergs submission that the Judgment Debtor
    Questionnaire provides for a narrower range of financial disclosure than would
    be available to them in an examination in aid of execution. Rule 60.18 allows a
    creditor to examine a debtor, among other things, about the reason for
    non-payment, the disposal of a debtors property before or after the making of
    the order, or any other matter pertinent to the enforcement of a judgment. The
    transfer of property section of the Judgment Debtor Questionnaire only
    requires the disclosure of property transferred within one year of the date of
    completion of the Questionnaire. Completion of the Judgment Debtor Questionnaire
    in 2016 therefore does not address what became of the Greenbergs investment
    monies for which judgment was granted in 2013, and in respect of which the
    various orders in the enforcement process were made.

[41]

I note however that the motion judge did not expressly remove the Greenbergs
    rights to ask questions of Mr. Nowack along these lines; rather, at para. 64 of
    his reasons, he preserved the Greenbergs right to conduct a further
    examination in aid of execution of Mr. Nowack. I cannot conclude therefore that
    the Judgment Debtor Questionnaire requirement, in itself, would limit the
    Greenbergs further rights to enforce their judgment.

[42]

The motion judge was firmly focused on the need to get the judgment
    debtor enforcement process back on track. To this end, it was not wrong for him
    to order Mr. Nowack to complete the Judgment Debtor Questionnaire. The error,
    however, was in coupling this relief with an order discharging Mr. Nowack
    from compliance with the Prior Orders mandating financial disclosure and an
    accounting, particularly when neither remedy was raised or addressed in
    argument before him. I will turn to this issue now.

(4)

Did the Motion Judge Err in Discharging Mr. Nowack from Compliance with the
    Prior Orders?

[43]

The motion judge discharged Mr. Nowack from further compliance with the
    Prior Orders. The Greenbergs assert that the motion judge erred in making such
    an order, that had the effect of setting aside the Prior Orders, without anyone
    having requested or having the opportunity to oppose such relief. They say that,
    not only have they lost the ability to continue to attempt to enforce the terms
    of the Prior Orders requiring specific financial disclosure and an accounting,
    they have lost the benefit of the costs awards contained in such orders.

[44]

An order may only be set aside, amended or varied by a successful appeal
    or by a motion to set aside or vary under r. 37.14 or r. 59.06. It is not open
    to the court to set aside or vary an order on its own motion where this relief
    was not requested. Further, while a judge may discharge, set aside or vary an
    order where a finding of contempt has been made under r. 60.11(8), this rule
    does not authorize a judge to discharge
any
order on the courts own
    motion - in contempt proceedings or otherwise.

[45]

In this case, the motion judge did not discharge or set aside the Prior
    Orders. Rather, he discharged Mr. Nowacks obligations under the orders. Such
    an order might well be warranted, where a judge concludes that an alleged
    contemnor has in fact complied with the requirements of an order or otherwise
    purged his contempt. In this case, however, the contempt motion was dismissed
    because the motion judge held that the Greenbergs had not met the three-part
    test. He did not find that Mr. Nowack had complied with the Prior Orders; at
    best, Mr. Nowack offered an excuse for not complying with certain requirements
    of the orders.

[46]

It may be that, in discharging Mr. Nowack from the Prior Orders, the
    motion judge had in mind his order of July 30, 2015, declaring, after measures
    were put in place to obtain Mr. Nowacks financial disclosure from third
    parties, that Mr. Nowack had purged his contempt of certain earlier orders. The
    July 30 order, however, stated that Mr. Nowack remained liable to perform his
    obligations as a judgment debtor and ordered, among other things, the
    preparation of an accounting of the Greenbergs funds. These were outstanding
    obligations imposed on Mr. Nowack personally that only he could perform. There
    was no explanation for why the motion judge saw fit to discharge Mr. Nowack
    from that order, as well as his subsequent order of November 18, 2015.

[47]

In my view, the motion judge erred in discharging Mr. Nowack from
    compliance with the Prior Orders. There was no basis for granting such relief
    simply because the motion judge concluded that the Greenbergs had not met the three-part
    test for contempt, or as part of the dismissal of their contempt motion. The
    relief, which no one had requested, was prejudicial to the Greenbergs and took
    away their rights under the existing orders without good reason.

E.

Disposition

[48]

For these reasons, I would allow the appeal. I would set aside the order
    of the motion judge dismissing the contempt motion and discharging Mr. Nowacks
    obligations under the Prior Orders. I would remit the matter of Mr. Nowacks
    contempt to the Superior Court for determination by a different judge.

[49]

I would award costs of the motion in the court below and of this appeal
    to the Greenbergs on a partial indemnity basis. If the parties are unable to
    agree on the amounts, they may provide written submissions to this court. The Greenbergs
    are to serve and file their submissions within ten days of the release of these
    reasons. Responding submissions shall be served and filed within ten days of
    receipt of the Greenbergs submissions. There are to be no reply submissions.
    Submissions are limited to three pages, not including any bills of costs.

Released: K.M.v.R. December 16, 2016

K. van Rensburg
    J.A.

I agree G.R. Strathy
    C.J.O.

I agree H.S. LaForme
    J.A.


